Dismissed; Opinion Filed July 2, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00691-CR
                                       No. 05-18-00692-CR
                                       No. 05-18-00693-CR
                                       No. 05-18-00694-CR
                                       No. 05-18-00695-CR
                              HARMON L. TAYLOR, Appellant
                                          V.
                                STATE OF TEXAS, Appellee

                    On Appeal from the County Court at Law No. 2
                                Grayson County, Texas
Trial Court Cause Nos. 2018-2-0223, 2018-2-0224, 2018-2-0225, 2018-2-0226 & 2018-2-0227

                              MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Schenck
                                     Opinion by Justice Evans
       Harmon L. Taylor appeals the municipal court’s judgments finding him guilty of operating

a motor vehicle without license plates; expired registration–display expired license plates; no proof

of financial responsibility/liability insurance; no driver’s license; and failure to appear/bail

jumping. After being found guilty of each violation by a jury in municipal court, appellant filed

appeals in County Court at Law No. 2 where he then filed a “Plea to the Jurisdiction” and “Special

Appearance” in each appeal. In orders dated June 6, 2018, the trial court denied each of his pleas

and special appearances. Appellant then filed these appeals.

       As a general rule, an appellate court may consider appeals by criminal defendants only

after conviction or the entry of a narrow set of appealable interlocutory orders. TEX. R. APP. P.
26.2(a)(1); see Leija v. State, 456 S.W.3d 157, 158 (Tex. Crim. App. 2015); Saliba v. State, 45

S.W.3d 329, 329 (Tex. App.—Dallas 2001, no pet.). Intermediate appellate courts have no

jurisdiction to review interlocutory orders absent express authority. See Apolinar v. State, 820

S.W.2d 792, 794 (Tex. Crim. App. 1991); Wright, 969 S.W.2d at 589. An order denying a plea to

the jurisdiction or special appearance is not an appealable order in a criminal case. See Wright,

969 S.W.2d at 589; Stevens v. State, No. 03-15-00675-CR, 2016 WL 286328, *1 (Tex. App.—

Austin 2016, no pet.) (mem. op., not designated for publication). We do not find any grant of

authority to review by interlocutory appeal the denial of a plea to the jurisdiction or special

appearance in a criminal case.

       We dismiss these appeals for want of jurisdiction.




                                                 /David Evans/
                                                 DAVID EVANS
                                                 JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
180691F.U05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 HARMON L. TAYLOR, Appellant                         On Appeal from the County Court at Law
                                                     No. 2, Grayson County, Texas
 No. 05-18-00691-CR         V.                       Trial Court Cause No. 2018-2-0223.
                                                     Opinion delivered by Justice Evans,
 STATE OF TEXAS, Appellee                            Justices Lang-Miers and Schenck
                                                     participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 2nd day of July, 2018.




                                               –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 HARMON L. TAYLOR, Appellant                         On Appeal from the County Court at Law
                                                     No. 2, Grayson County, Texas
 No. 05-18-00692-CR         V.                       Trial Court Cause No. 2018-2-0224.
                                                     Opinion delivered by Justice Evans,
 STATE OF TEXAS, Appellee                            Justices Lang-Miers and Schenck
                                                     participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 2nd day of July, 2018.




                                               –4–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 HARMON L. TAYLOR, Appellant                         On Appeal from the County Court at Law
                                                     No. 2, Grayson County, Texas
 No. 05-18-00693-CR         V.                       Trial Court Cause No. 2018-2-0225.
                                                     Opinion delivered by Justice Evans,
 STATE OF TEXAS, Appellee                            Justices Lang-Miers and Schenck
                                                     participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 2nd day of July, 2018.




                                               –5–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 HARMON L. TAYLOR, Appellant                         On Appeal from the County Court at Law
                                                     No. 2, Grayson County, Texas
 No. 05-18-00694-CR         V.                       Trial Court Cause No. 2018-2-0226.
                                                     Opinion delivered by Justice Evans,
 STATE OF TEXAS, Appellee                            Justices Lang-Miers and Schenck
                                                     participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 2nd day of July, 2018.




                                               –6–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 HARMON L. TAYLOR, Appellant                         On Appeal from the County Court at Law
                                                     No. 2, Grayson County, Texas
 No. 05-18-00695-CR         V.                       Trial Court Cause No. 2018-2-0227.
                                                     Opinion delivered by Justice Evans,
 STATE OF TEXAS, Appellee                            Justices Lang-Miers and Schenck
                                                     participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 2nd day of July, 2018.




                                               –7–